AMERICAN INDEPENDENCE FUNDS TRUST 230 Park Avenue, Suite 534 New York, NY 10169 (212) 488-1331 September19, 2013 VIA ELECTRONIC DELIVERY Securities and Exchange Commission Division of Investment Management treet, NE Washington, DC 20549 RE: The American Independence Funds Trust (the “Registrant” or “Trust”) SEC File Numbers: 811-21757; 333-124214 Mr. Grzeskiewicz: Accompanying this letter for filing pursuant to Rule 485B of the Securities Act of 1933, as amended, and the Investment Company Act of 1940, is Post-Effective Amendment No. 97 of the Registrant’s Registration Statement with respect to a new series of the Trust, the American Independence Risk-Managed Allocation Fund. The purpose of this filing is to make the registration statement, originally filed June 28, 2013 (the 485A filing submission number 0001324443-13-000067), as amended to reflect your comments and other necessary changes, become effective immediately after this filing. Included with this filing is a Correspondence Letter to the comments you provided on August 12, 2013. Please contact the undersigned at (646) 747-3477 should you have any questions regarding this filing. Sincerely, /s/ Eric M. Rubin Eric M. Rubin President, American Independence Funds Trust enclosures
